Case 18-04668-5-DMW         Doc 22 Filed 10/03/18 Entered 10/03/18 16:26:58             Page 1 of 5




                   IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               RALEIGH DIVISION

  IN RE:                                                                      CHAPTER 11

  Colin Robert Crossman and                                   CASE NO. 18-04668-5-DMW
  Deanna Marie Crossman,

                 Debtors.

                   APPLICATION BY DEBTORS FOR AUTHORITY TO
                        EMPLOY AND APPOINT ATTORNEYS

         NOW COME, Colin Robert Crossman and Deanna Marie Crossman, Debtors in the
  above-referenced case, pursuant to Bankruptcy Rule 2014, and respectfully represent as
  follows:

         1.    Debtors filed a voluntary petition pursuant to Chapter 11 of the Bankruptcy Code
  on September 20, 2018.

         2.      Debtors wish to employ William P. Janvier and the Janvier Law Firm, PLLC
  (“Firm”). William P. Janvier is duly admitted to practice in this Court.

         3.       Debtors have selected William P. Janvier for the reason that he has experience
  in Chapter 11 reorganization matters and Debtors believe that William P. Janvier and the Firm
  are well qualified to represent them in this proceeding.

         4.      The professional services William P. Janvier and the Firm are to render are as
  follows:

              a. To prepare on behalf of Debtor necessary petitions, applications, complaints,
                 answers, orders, reports, motions, notices, plan or reorganization, disclosure
                 statement and other papers necessary to Debtor’s reorganization case.

              b. To perform all necessary legal services in connection with the Debtor’s
                 reorganization, including Court appearances, research, opinions and
                 consultations on reorganization options, direction and strategy; and

              c. To perform all other legal services for Debtor which may be necessary in this
                 Chapter 11 case.

         5.      It is necessary for Debtors to employ an attorney in this Chapter 11 case for the
  professional services described in paragraph 4 above.
Case 18-04668-5-DMW   Doc 22 Filed 10/03/18 Entered 10/03/18 16:26:58   Page 2 of 5
Case 18-04668-5-DMW         Doc 22 Filed 10/03/18 Entered 10/03/18 16:26:58                Page 3 of 5




                   IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               RALEIGH DIVISION

  IN RE:                                                                      CHAPTER 11

  Colin Robert Crossman and                                    CASE NO. 18-04668-5-DMW
  Deanna Marie Crossman,

                 Debtors.

   AFFIDAVIT OF DISINTERESTEDNESS AND IN SUPPORT OF APPLICATION BY
       DEBTORS FOR AUTHORITY TO EMPLOY AND APPOINT ATTORNEY

  STATE OF NORTH CAROLINA
  COUNTY OF WAKE

         William P. Janvier, of Janvier Law Firm, PLLC (“Firm”), being first and duly sworn,
  avers and says that:

          1.     He is an attorney duly licensed to practice law in the State of North Carolina and
  in this Court.

          2.     He practices law with Janvier Law Firm, PLLC, located at 311 E. Edenton
  Street, Raleigh, NC 27601.

         3.      Neither William P. Janvier nor the Firm has any business connections with the
  above-named Debtors, their creditors, or any other party in interest, or its respective attorneys
  or accountants, except for representation in this case and as disclosed below.

          4.     Neither William P. Janvier nor the Firm represents or holds any adverse interest
  to the Debtor or the estate in the matters upon which they are to be engaged, except that the
  Firm is owed $425.00 for services incurred directly related to the filing of this case, which the
  Firm will include in its first fee application.

         5.      William P. Janvier and the Firm have entered into an agreement with the Debtor
  regarding fees which provides that:


            Subject to Court approval, William P. Janvier and William E. Brewer will
            render services at the rate of $450.00 per hour; Samantha Y. Moore and
            William F. Braziel III will render services at the rate of $325.00 per hour;
            Erin Duffy and Kathleen O’Malley will render services at the rate of
            $250.00 per hour; and the firm’s law clerks and paralegals will render
            services at the rate of $110.00 to $160.00 per hour. Hourly rates may be
            subject to increase on January 1st of each year.
Case 18-04668-5-DMW   Doc 22 Filed 10/03/18 Entered 10/03/18 16:26:58   Page 4 of 5
Case 18-04668-5-DMW        Doc 22 Filed 10/03/18 Entered 10/03/18 16:26:58             Page 5 of 5




                                CERTIFICATE OF SERVICE

         I, William P. Janvier, do hereby certify that the foregoing APPLICATION BY
  DEBTORS FOR AUTHORITY TO EMPLOY AND APPOINT ATTORNEYS and
  AFFIDAVIT OF DISINTERESTEDNESS AND IN SUPPORT OF APPLICATION BY
  DEBTOR FOR AUTHORITY TO EMPLOY AND APPOINT ATTORNEY has been served
  upon each of the parties listed below by placing copies of the same in the United States mail,
  postage prepaid or by electronic mail as indicated below.

  Marjorie K. Lynch (Via CM/ECF)
  Bankruptcy Administrator, EDNC
  434 Fayetteville Street, Suite 640
  Raleigh, NC 27601

  Colin Crossman (Via CM/ECF)
  301 S. Academy Street
  Cary, NC 27511

  Deanna Crossman (Via CM/ECF)
  301 S. Academy Street
  Cary, NC 27511

         This the 3rd day of October, 2018.

                                              s/ Kathleen O’Malley
                                              Kathleen O’Malley
                                              N.C. State Bar No. 51654
                                              311 E. Edenton Street
                                              Raleigh, NC 27601
                                              Telephone: (919) 582-2323
                                              Facsimile: (866) 809-2379
                                              Email: kathleen@janvierlaw.com
